NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0007n.06

                                             No. 09-4183
                                                                                          FILED
                            UNITED STATES COURT OF APPEALS                            Jan 04, 2011
                                 FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk


CHIEH ANTHONY CHIEH,                                       )       ON PETITION FOR REVIEW
                                                           )       OF AN ORDER OF THE
          Petitioner-Appellant,                            )       BOARD OF IMMIGRATION
                                                           )       APPEALS
v.                                                         )
                                                           )                          OPINION
ERIC H. HOLDER, JR.,                                       )
                                                           )
          Respondent-Appellee.                             )




BEFORE:          SUHRHEINRICH, COLE, and COOK, Circuit Judges.

          COLE, Circuit Judge. Petitioner-Appellant Chieh Anthony Chieh petitions this Court for

review of a decision of the Board of Immigration Appeals (“BIA”) which dismissed Chieh’s appeal

from an order of the Immigration Judge (“IJ”) denying Chieh’s claims for asylum and withholding

of removal, and for relief under the Convention Against Torture (“CAT”). The BIA’s opinion also

found no merit in Chieh’s constitutional due process claim and affirmed the IJ’s denial of his

application for voluntary departure. We AFFIRM the BIA’s opinion and DENY the petition for

review.

                                         I. BACKGROUND

          Chieh, a Liberian native, applied for asylum and related remedies but was denied all relief

at the conclusion of a hearing before the IJ held on December 4, 2007. At his asylum hearing, Chieh

maintained that agents of the now-deposed Liberian dictator Charles Taylor persecuted him on
No. 09-4183
Chieh v. Holder

account of his political beliefs. Specifically, Chieh testified that his persecution began on his return

to Liberia on September 25, 2002 from a trip to Ivory Coast, where he had traveled to obtain a visa

to visit the United States to attend a conference related to his business, which sold broadcasting

equipment to the Liberian Broadcasting System. Before arriving in Monrovia, Liberia the bus on

which Chieh was traveling stopped at a security checkpoint; he and the other passengers were

ordered to step out of the bus for inspection. The officers performing the inspection asked Chieh to

open his briefcase and found currency equivalent to $300, a letter from an organization called

Friends of Brumskien requesting a contribution to sponsor a fellowship, and documents reflecting

bank transactions. Upon discovering these materials, the officers accused Chieh of meeting with

dissidents to plot the overthrow of Taylor’s regime while he was in Ivory Coast. The officers

arrested Chieh, took his shoes and beat him, eventually placing him in a holding cell. At about 7:00

p.m. a truck approached the facility where Chieh was being held; he overheard someone inquire into

the location of the dissident. Out of fear that he would be taken to a base where prisoners are

routinely executed, Chieh urinated on himself. Instead, Chieh was taken to a different location, an

outpost of the National Security Agency (“NSA”), for interrogation. Chieh was transported to the

NSA in a pick-up truck with his hands tied behind his back; he was beaten during the approximately

hundred-mile ride.

        When the truck arrived at the NSA, the officials guarding Chieh kicked him out of the truck

and told him to crawl to his cell. At some point Chieh asked to use the restroom, but was told to

relieve himself inside the cell. The next morning, he was taken to meet with Colonel Person, who

told him he had been brought in for interrogation because the government had evidence that Chieh

                                                 -2-
No. 09-4183
Chieh v. Holder

had traveled to Ivory Coast to meet with dissidents. Person insisted that Chieh should confess to his

involvement in dissident activity; Chieh refused. Chieh was then beaten, pushed down stairs and

held in his cell for four days. One of the guards fed Chieh a loaf of bread each day of his detention.

Chieh’s lawyer secured his release through a personal connection to the director of the NSA. After

leaving the NSA, Chieh spent six hours in the hospital and returned to the hospital for treatments

over the course of the following two weeks. Chieh sustained injuries to his back, knees and eyes and

claims that he wears glasses as a result of those injuries.

       A few months later, in December of 2002, officials found Chieh at his home and beat him

in front of his wife and toddler son, whom the officials also hit. A neighbor who witnessed the

beating called Chieh’s lawyer; he arrived at the scene and spoke with the officials, who then left but

threatened to return. The officers returned on December 24 while Chieh and his family were

attending mass. Again, a neighbor notified Chieh of the officials’ presence at his house. Chieh then

contacted his lawyer, who advised him to flee Liberia. Chieh followed his counsel’s advice. After

hiding in various residences outside of Monrovia, Chieh arrived in the United States on January 31,

2003. Chieh applied for asylum and related remedies a few months after that.

       The IJ found Chieh’s testimony incredible based on various inconsistences and additionally

held that Chieh’s asylum claim would fail even if his story were credited because a democratically

accountable government had replaced the regime that had persecuted him. Chieh’s requests for

withholding of removal, relief under the CAT, and voluntary departure, were also rejected. Chieh

appealed to the BIA, which issued an opinion affirming the IJ’s adverse credibility finding and the

alternate holding that changed country-conditions negated his claim even if his testimony were

                                                 -3-
No. 09-4183
Chieh v. Holder

credible, and rejecting the argument that his persecution was so severe that he qualifies for asylum

even absent a well-founded fear of future persecution. The BIA also denied Chieh’s withholding and

CAT claims, rejected his request for voluntary departure and found that the IJ had not trammeled his

due process rights. This timely petition for review followed.

                                         II. ANALYSIS

       Chieh contends that the BIA erred in upholding the IJ’s finding that (1) his testimony was

incredible; (2) changed country conditions overcome the presumption that Chieh’s fear of future

persecution was well-founded, even if his story were credited; and (3) the persecution to which

Chieh testified was not severe enough to entitle him to asylum absent a well-founded fear of future

persecution. As Chieh’s claims fail even if we credit his testimony, we need not reach his first

argument. See Djokovic v. Mukasey, 273 F. App’x 505, 511 (6th Cir. 2008) (declining to review IJ’s

credibility determination where affirming on grounds of changed country conditions). We address

the remaining issues in turn.

A.     Standard of Review

       Where, as here, the BIA issues a separate opinion adopting the IJ’s decision and including

supplementary findings, we review the BIA’s decision as the final agency determination and evaluate

the IJ’s decision where the BIA adopted the IJ’s reasoning. See Koita v. Mukasey, 314 F. App’x 839,

842-43 (6th Cir. 2009) (citing Morgan v. Keisler, 507 F.3d 1053, 1057 (6th Cir. 2007)), and Patel

v. Monzales, 470 F.3d 216, 218 (6th Cir. 2006)). We reverse the BIA “only if the applicant can

prove that the evidence compels a contrary conclusion.” Id. (citing Almuhtaseb v. Gonzales, 453
F.3d 743, 749 (6th Cir. 2006)) (emphasis added).

                                               -4-
No. 09-4183
Chieh v. Holder

       A petitioner may qualify for asylum if he demonstrates that he is a refugee: an alien who is

unable or unwilling to return to his home country “because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1101(a)(42).

B.     Changed Country Conditions in Liberia

       Assuming that Chieh was persecuted in the past, he is afforded a presumption that he will

be persecuted in the future. See Ceraj v. Mukasey, 511 F.3d 583, 592 (6th Cir. 2007). But that

presumption can be rebutted if the government shows by a preponderance of the evidence that

“conditions in the applicant’s country have changed.” Id. (internal quotation marks omitted). Here

the BIA found that Taylor’s removal from power, and the salutary changes flowing from that ouster,

established that Chieh’s fear of future persecution in Liberia was not well founded. We must uphold

this finding if it is supported by substantial evidence and unless “any reasonable adjudicator would

be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Ramaj v. Gonzales, 466 F.3d
520, 531 (6th Cir. 2006) (evaluating challenge to IJ’s changed country conditions finding under

substantial evidence standard applicable to factual findings); Precaj v. Holder, 376 F. App’x 553,

561-562 (6th Cir. 2010) (“The existence of changed country conditions is a question of fact.”) (citing

Pepaj v. Mukasey, 509 F.3d 725, 728 (6th Cir. 2007)).

       Chieh has not pointed to any evidence demanding a different result. The sparse facts Chieh

musters to show that he will be persecuted on return to Liberia are too insubstantial to show that his

fear of persecution in the future is well-founded. Against the sea-change that Taylor’s removal

brought to Liberia, Chieh notes that the Liberian government continues to arrest persons arbitrarily

                                                -5-
No. 09-4183
Chieh v. Holder

and detain individuals without charge for longer than the forty-eight hours the Liberian Constitution

permits; he adds that there is also friction between ethnic groups that creates social and political

tension. See U.S. Dep’t of State, Country Reports on Human Rights Practices for Liberia (“Country

Reports”) (2005, 2006), available at http://www.state.gov/g/drl/rls/hrrpt/2005/61577.htm,

http://www.state.gov/g/drl/rls/hrrpt/2006/78742.htm. None of these facts, however, shows that

Chieh will be singled out for mistreatment by the new Liberian regime. Chieh testified that he was

persecuted because of his membership in a political organization that Charles Taylor believed to

have designs on his authority. With Taylor’s ouster, the motive for persecuting Chieh and others like

him falls away—precisely because the dreaded end that spurred Taylor to persecute Chieh came to

pass.

        To be sure, Taylor’s overthrow does not mean that no petitioner can credibly fear persecution

in Liberia. But for those like Chieh, whose fears are anchored in a power structure that no longer

exists, the regime change does mean that theories of future persecution that fail to account for this

new reality will not suffice. Asylum applicants always bear the burden of offering “reasonably

specific information showing a real threat of individual persecution,” Harchenko v. I.N.S., 379 F.3d
405, 410 (6th Cir. 2004), though the intractable brutality of most persecuting regimes means that this

requirement is, in many instances, no great obstacle. It is a barrier here, however. Liberia has new

leadership, reasonably democratic elections and less violence than it once did, making it far from

obvious how and why Chieh would be persecuted on his return. See generally Country Reports

(2005, 2006, 2009). Chieh, for his part, has not filled in the picture, so his argument fails.



                                                -6-
No. 09-4183
Chieh v. Holder

       Chieh is correct that the Liberian government sometimes arrests people arbitrarily and holds

them for longer than forty-eight hours without charge. See Country Reports (2005, 2006). Yet for

any of these circumstances to amount to persecution they would have to be undertaken on account

of a Liberian’s political beliefs, race, religion, or some other protected characteristic. See 8 U.S.C.

§ 1101(a)(42) (defining refugee to require persecution “on account of race, religion, nationality,

membership in a particular social group, or political opinion”). Chieh puts forth no evidence of that

crucial nexus, much less a nexus that parallels the grounds—anti-Taylor political beliefs and Khran

ethnicity—forming the basis of his own purported persecution. See Camara v. Holder, 349 F. App’x

86, 91 (6th Cir. 2009) (“A well-founded fear of future persecution can be based either on a likelihood

of harm specifically targeted at the applicant or a pattern or practice of harm to others similarly

situated.”); Ali v. Ashcroft, 366 F.3d 407, 411 (6th Cir. 2004) (“Because a well-founded fear of

persecution can be based upon what has happened to others who are similarly situated, it is

necessary, in considering an applicant's asylum petition, to weigh evidence of general conditions in

the country of origin and the foreign government's history of treatment of others engaged in similar

activities.”) (internal quotation marks and citation omitted).

       Chieh’s reliance on the continued presence of ethnic tensions suffers from the reverse

problem: nexus, but no governmental mistreatment. Chieh has not shown that these tensions lead

the government to single out his own (Khran) or any ethnicity for persecution. Accordingly, we

affirm the BIA’s denial of Chieh’s asylum claim based on the changed country conditions in Liberia.




                                                 -7-
No. 09-4183
Chieh v. Holder

C.      Humanitarian Asylum Relief

        Even in the absence of a well-founded fear of future persecution, Chieh urges that he is

entitled to a grant of asylum based on the severity of his past persecution. While the attorney general

has discretion to grant asylum to petitioners who have “‘suffered under atrocious forms of

persecution,’ even where there is little likelihood of future persecution,” Ben Hamida v. Gonzales,

478 F.3d 734, 740 (6th Cir. 2007) (quoting Matter of Chen, 20 I. & N. Dec. 16, 19 (1989)), it is the

rare case that presents facts ghastly enough to qualify. See id. (citing Vaduva v. I.N.S., 131 F.3d 689,

690 (7th Cir. 1997) (past persecution is seldom “so severe that it would be inhumane to return the

alien to his native country even in the absence of any risk of future persecution”)). The BIA found

that Chieh did not merit this relief, citing in support In re N-M-A, 22 I. & N. Dec. 312 (BIA 1998)

and Djokovic, 273 F. App’x 505, both of which denied humanitarian asylum because the past

persecution of the petitioner was insufficiently severe.

        We review the BIA’s decision to deny humanitarian asylum for abuse of discretion. See

Mbodj v. Holder, No. 08-3165, 2010 WL 3521932 at *1, *5 (6th Cir. Aug. 31, 2010) (unpublished)

(reviewing humanitarian denial for abuse of discretion); Djokovic, 273 F. App’x at 513 (“we cannot

hold that the IJ abused her discretion” to deny asylum on humanitarian grounds); Mambwe v. Holder,

572 F.3d 540, 550 (8th Cir. 2009). Given the deferential standard of review and the high bar for

humanitarian asylum, we uphold the BIA’s finding. Chieh’s alleged persecution, while serious, does

not approach the horrific mistreatment that typically qualifies petitioners for this discretionary relief.

See Djokovic, 273 F. App’x at 513 (citing in support of denial of relief cases where petitioners were

persecuted much more severely than Djokovic and denied humanitarian asylum); cf. Cutaj v.

                                                  -8-
No. 09-4183
Chieh v. Holder

Gonzales, 206 F. App’x 485, 492 (“the concept of humanitarian asylum was designed for the case

of the German Jews, the victims of the Chinese Cultural Revolution, survivors of the Cambodian

genocide, and a few other such extreme cases”) (internal quotation marks omitted)); Pergega-Gjonaj

v. Gonzales, 128 F. App’x 507, 512-13 (6th Cir. 2005) (denying humanitarian asylum where

petitioner was subjected to four months of hard labor and starvation and atrocities committed against

extended family members); Potka v. Ashcroft, 65 F. App’x 50, 51 (6th Cir. 2003) (petitioner denied

humanitarian asylum where forced to watch murdered mother’s body being dragged through the

streets); In re B-, 21 I. & N. Dec. 66, 67, 72 (BIA 1995) (granting humanitarian asylum to petitioner

who was imprisoned in Afghanistan for thirteen months, including three months during which he

was subjected to sleep deprivation, beatings, and electric shocks applied to his fingers); In re Chen,

20 I. & N. Dec. 16, 19-21 (BIA 1989) (granting humanitarian asylum to survivor of Chinese Cultural

Revolution who had been subjected to continuing interrogation, beatings, and periodic imprisonment

over the course of more than nine years, leaving him physically debilitated and emotionally

traumatized).

D.     Withholding of Removal and Relief Under the Convention Against Torture

       As Chieh did not meet the lower threshold for a grant of asylum, he necessarily failed to

qualify for withholding of removal. See Ben Hamida, 478 F.3d at 741. Nor has Chieh shown it is

more likely than not that he will be tortured if returned to Liberia, the test for relief under the CAT.

Id. Chieh’s reliance on a single citation to the 2006 Country report finding that torture occurs in

Liberia despite constitutional prohibition, is facially inadequate to qualify for CAT relief. The bare

fact that torture occurs sheds no light on the probability that Chieh, or anyone else, will be tortured

                                                 -9-
No. 09-4183
Chieh v. Holder

in Liberia. Absent any evidence of how likely it is that Chieh will be tortured upon return to Liberia,

we cannot find that this eventuality will “more likely than not” occur. Id. (citing 8 C.F.R. §

208.16(c)(2)).

E.     Violation of Due Process Rights

       Chieh also claims that the IJ’s mischaracterization of his testimony and the BIA’s affirmance

of that finding violated his right to due process of law under the Fifth Amendment to the U.S.

Constitution. A petitioner’s right to due process is abrogated only where “the proceeding was so

fundamentally unfair that the alien was prevented from reasonably presenting his case.” Hassan v.

Gonzales, 403 F.3d 429, 436 (6th Cir. 2005). “To prevail on a due process challenge to deportation

proceedings, [an alien] must show error and substantial prejudice. A showing of prejudice is

essentially a demonstration that the alleged violation affected the outcome of the proceedings; we

will not simply presume prejudice.” Gishta v. Gonzales, 404 F.3d 972, 979 (6th Cir. 2005)

(quotation omitted). “The alien carries the burden of establishing that [he was] prejudiced . . . or

denied . . . fundamental fairness in order to prove that he has suffered a denial of due process.”

Allabani v. Gonzales, 402 F.3d 668, 676 (6th Cir.2005).

       Because Chieh has not attempted to show prejudice—and cannot do so—we need not decide

whether the IJ and the BIA erred in characterizing his testimony, or whether the alleged error rises

to the level of a constitutional deprivation. Indeed, Chieh’s due-process claim hangs on the

purported insufficiency of the IJ’s credibility finding, yet Chieh’s credibility is immaterial to the

disposition of this case. An error committed in a determination that does not go to the merits of a



                                                - 10 -
No. 09-4183
Chieh v. Holder

claim is harmless, as Chieh cannot show “that the alleged violation affected the outcome of the

proceedings.” Gishta, 404 F.3d at 979.

       Finally, Chieh finds further constitutional fault in the IJ’s denial of his request for voluntary

departure and the BIA’s affirmance of that ruling. As a general matter we lack jurisdiction to review

denials of requests for voluntary departure. See 8 U.S.C. § 1229c(f) (“No court shall have

jurisdiction over an appeal from denial of a request for an order of voluntary departure”). But we

can review constitutional claims, and Chieh has dressed his arguments up in the required garb. See

Patel v. Gonzales, 470 F.3d 216, 219 (6th Cir. 2006).

       The discretionary denial of voluntary departure is not a cognizable due-process violation, so

Chieh’s protests regarding the manner in which the BIA and the IJ adjudicated that

request—particularly their reliance on his criminal history—are inapposite. Id. at 220 (a failure to

grant voluntary departure is not a due process violation as it does not deprive movants of a liberty

interest). And Chieh’s complaint that the IJ neglected, in abrogation of mandatory regulations,

formally to inform him of his potential eligibility for voluntary departure—even though the IJ

reached the merits of the issue—fails because Chieh requested voluntary departure at his initial

removal hearing on January 7, 2005. (January 7, 2005 Hr’g Tr., Admin. R., at 189.) It is hard to

understand how Chieh can credibly maintain that he was prejudiced by the IJ’s failure to inform him

of his eligibility for relief that he himself requested. To the extent this redundant procedural

omission could be considered erroneous, we find it harmless.

                                        V. CONCLUSION

       We AFFIRM the BIA’s order and DENY the petition.

                                                - 11 -